DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims dated 6/28/2022 is as follows:
Claims 1 – 11 and 14 - 21 are pending; 
Claims 14 – 21 are withdrawn;
Claims 12 – 13 are cancelled;
Claims 1 – 11 are being examined.

Specification
The amended abstract dated 6/28/2022 is accepted. Accordingly the objection to the abstract is withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb - (US 2015/0300745, previously cited), in view of Dewar et al. - (US 5,655,600, previously cited), and further in view of Hill (US 2,384,251).
Regarding Claim 1, Kolb discloses a heat exchanger (Figure 4a) comprising: 
a heat exchanger body (100) comprising at least a first channel wall portion (first wall portion, as shown in Figure 4 as annotated below), a second channel wall portion (second wall portion, as shown in Figure 4 as annotated below), and a third channel wall portion (third wall portion, as shown in Figure 4 as annotated below), a first channel (space between the first and second wall portions, as shown in Figure 4 as annotated below) defining a first fluid path (51) for a first fluid (fluid entering at 50), said first channel having a first channel height (height defined by the distance between the first and second wall portions, i.e. offset distance “d” between helices 120 & 130) extending from said first channel wall portion to said second channel wall portion (as shown in Figure 4); 
a second channel (space between the second and third wall portions, as shown in Figure 4 as annotated below) defining a second fluid path (41) for a second fluid (fluid entering at 40), said second channel having a second channel height (height defined by the distance between the second and third wall portions, i.e. also the offset distance “d” between helices 120 & 130) extending from said second channel wall portion to said third channel wall portion (as shown in Figure 4) such that heat is allowed to be transferred between the first channel and the second channel via said second channel wall portion (per Paragraph 0047, last sentence).
Kolb fails to teach a plurality of first support structures arranged in said first channel and extending from said first channel wall portion to said second channel wall portion, and a plurality of second support structures arranged in said second channel and extending from said second channel wall portion to said third channel wall portion, characterized in that said plurality of first support structures are configured to support said second channel wall portion in said first channel, and that said plurality of second support structures are configured to support said third channel wall portion in said second channel, during manufacturing of the heat exchanger and in that said first channel and said second channel are helically shaped and spiral around a center axis of the heat exchanger, the plurality of support structures being arranged in the first channel in a spiral pattern configured to direct the first fluid in the first channel towards the center axis, the spiral pattern of the first support structures being such that there is a higher density of first support structures closer to the central axis of heat exchanger, and the plurality of the second support structures being arranged in the second channel in a spiral pattern configured to direct the second fluid in the second channel towards the center axis, the spiral pattern of the second support structures being such that there is a higher density of second support structures closer to the central axis of heat exchanger.
However, Dewar teaches (Figure 2) a heat exchanger (10) comprising at least a first channel wall portion (12c), a second channel wall portion (12b), and a third channel wall portion (12a), a first channel (space between walls 12c and 12b) defining a first fluid path (20) for a first fluid (B), said first channel having a first channel height (height defined by the distance between the walls 12c and 12b) extending from said first channel wall portion to said second channel wall portion (as shown in Figure 2); a second channel (space between walls 12b and 12a) defining a second fluid path (18) for a second fluid (A), said second channel having a second channel height (height defined by the distance between the walls 12b and 12a) extending from said second channel wall portion to said third channel wall portion (as shown in Figure 2) such that heat is allowed to be transferred between the first channel and the second channel via said second channel wall portion (per Column 4, lines 13-16). In particular, Kolb teaches plurality of first support structures (portion of ribs 14 between walls 12c and 12b) arranged in said first channel (as shown in Figure 2) and extending from said first channel wall portion to said second channel wall portion (as shown in Figure 2), and a plurality of second support structures (portion of ribs 14 between walls 12b and 12a) arranged in said second channel (as shown in Figure 2) and extending from said second channel wall portion to said third channel wall portion (as shown in Figure 2), 
characterized in that said plurality of first support structures are configured to support said second wall portion in said first channel (per Column 4, lines 38-39, where the ribs enhance structural integrity and help keep the walls flat), and that said plurality of second support structures are configured to support said third channel wall portion in said second channel (per Column 4, lines 38-39, where the ribs enhance structural integrity and help keep the walls flat) for the purpose of providing extended heat transfer area and sufficient structural support thereby enhancing heat transfer efficiency and structural integrity of the heat exchanger (per Columns 1 & 2, lines 42-44 & 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kolb, by employing a plurality of first support structures arranged in said first channel and extending from said first channel wall portion to said second channel wall portion, and a plurality of second support structures arranged in said second channel and extending from said second channel wall portion to said third channel wall portion, characterized in that said plurality of first support structures are configured to support said second wall portion in said first channel, and that said plurality of second support structures are configured to support said third channel wall portion in said second channel, as taught by Dewar, for the purpose of providing extended heat transfer area and sufficient structural support thereby enhancing heat transfer efficiency and structural integrity of the heat exchanger.  
In regards to whether the plurality of first and second support structures support the first, second, and third wall portions during manufacturing of the heat exchanger, the recitation amounts to a product by process limitation. MPEP 2113 clearly states “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.” In this instance, the product taught by Kolb as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Additionally, and also in regards to whether the plurality of first and second support structures support the first, second, and third wall portions during manufacturing of the heat exchanger, the recitation amounts to a statement of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, the ribs in Kolb as modified are capable of supporting the plates during manufacturing of the heat exchanger.
Kolb as modified by Dewar further teaches in that said first channel and said second channel are helically shaped and spiral around a center axis of the heat exchanger (Kolb fig. 4A), 
Kolb as modified by Dewar does not teach the plurality of support structures being arranged in the first channel in a spiral pattern configured to direct the first fluid in the first channel towards the center axis, the spiral pattern of the first support structures being such that there is a higher density of first support structures closer to the central axis of heat exchanger, and the plurality of the second support structures being arranged in the second channel in a spiral pattern configured to direct the second fluid in the second channel towards the center axis, the spiral pattern of the second support structures being such that there is a higher density of second support structures closer to the central axis of heat exchanger.
However Hill teaches an impeller for a supercharger (annular disc-like plate 32, fig. 2, col 2 line 6) having vanes (28 fig. 2) that are inclined tangentially resulting in tightly packed vanes closer to the axis of rotation, thereby reducing output velocity (col 2 lines 11 – 16) and facilitating cooling (col 2 line 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the first and second support structures of Kolb in view of Dewar with a higher density closer to the central axis of heat exchanger, providing the benefit of improved cooling and lower output velocity.


    PNG
    media_image1.png
    785
    884
    media_image1.png
    Greyscale

Kolb's Figure 4A, annotated by Examiner

Regarding Claim 3, Kolb as modified teaches the heat exchanger according to claim 1 and further teaches (Dewar’s Figures 2-3) wherein at least one support structure in said plurality of first and second support structures has a length (length, as shown in Dewar’s Figure 3 as annotated below) extending along a longitudinal support structure axis (longitudinal axis, as shown in Dewar’s Figure 3 as annotated below), and has a width (width, as shown in Dewar’s Figure 3 as annotated below) extending along a transversal support structure axis (transverse axis, as shown in Dewar’s Figure 3 as annotated below) being perpendicular to said longitudinal support structure axis (as shown in Dewar’s Figure 3), wherein the width of said at least one support structure is smaller compared to the length of said at least one support structure (as shown in Dewar’s Figure 3 and per Dewar’s Column 3, lines 55-58).


    PNG
    media_image2.png
    317
    414
    media_image2.png
    Greyscale

Portion of Dewar's Figure 3, annotated by Examiner

Regarding Claim 4, Kolb as modified teaches the heat exchanger according to claim 3 and further teaches wherein said at least one support structure is symmetrically shaped along at least said longitudinal support structure axis (as shown in Dewar’s Figure 3 as annotated above).
Regarding Claim 6, Kolb as modified teaches the heat exchanger according to claim 3 and further teaches wherein said longitudinal support structure axis intersects with said transversal support structure axis (as shown in Dewar’s Figure 3 as annotated above) to define an axis intersection point (intersection point, as shown in Dewar’s Figure 3 as annotated above), and wherein the length of said at least one support structure is divided into a first length (length 1, as shown in Dewar’s Figure 3 as annotated above) extending along the longitudinal support structure axis from said axis intersection point to a first longitudinal end (upper end in Figure 3 as annotated above) of said at least one support structure (as shown in Dewar’s Figure 3 as annotated above), and divided into a second length (length 2, as shown in Dewar’s Figure 3 as annotated above) extending along the longitudinal support structure axis from said axis intersection point to a second longitudinal end (lower end in Figure 3 as annotated above) of said at least one support structure (as shown in Dewar’s Figure 3 as annotated above), wherein the first length is equal to, or smaller than the second length (equal, as shown in Dewar’s Figure 3 as annotated above).
Regarding Claim 9, Kolb as modified teaches the heat exchanger according to claim 1 and further teaches (Kolb’s Figure 4A) wherein said first channel is arranged such that said first fluid path has a main first fluid flow direction (spiral direction of flow path 51), and said second channel is arranged such that said second fluid path has a main second fluid flow direction (spiral direction of flow path 41), and wherein at least one support structure in said plurality of support structures is arranged inside the first channel or the second channel such that the longitudinal support structure axis coincides with said main first fluid flow direction or said main second fluid flow direction, respectively (per Dewar’s Column 3, lines 55-58).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Slaughter (US 2008/0149313).
Regarding Claim 2, Kolb as modified teaches the heat exchanger according to claim 1. 
The recitation of “wherein at least the first channel wall portion, the second channel wall portion, the third channel wall portion, the plurality of first support structures and the plurality of second support structures are produced by additive manufacturing” is considered to be a product by process limitation. MPEP 2113 states that “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps”. In the instant case, and as best understood, the structure implied by the product by process limitation is: “a structure where at least the first channel wall portion, the second channel wall portion, the third channel wall portion, the plurality of first support structures and the plurality of second support structures are integral or unitary”, which Kolb as modified fails to teach (Kolb heat exchanger is formed by plural parts brazed together, per Kolb’s Paragraph 0050).
However, Slaughter teaches (Figure 3) a heat exchanger (30) comprising at least a first channel wall portion (lower plate 32), a second channel wall portion (middle plate 32), a third channel wall portion (upper plate 32), a plurality of first support structures (fins 34 between the two lowermost plates 32), and a plurality of second support structures (fins 34 between the two uppermost plates 32). In particular, Slaughter teaches that the heat exchanger is formed as a single unitary piece (via additive manufacturing) in order to avoid complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger (per Paragraphs 0005 & 0018).  A skilled artisan would have further recognized that forming the heat exchanger as a single unitary piece would eliminate the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by forming the heat exchanger as a single unitary piece, as taught by Slaughter, for the purpose of avoiding complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger while at the same time eliminating the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.  
Regarding Claim 11, Kolb as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the heat exchanger is manufactured as a single unit.
However, Slaughter teaches (Figure 3) a heat exchanger (30) comprising at least a first channel wall portion (lower plate 32), a second channel wall portion (middle plate 32), a third channel wall portion (upper plate 32), a plurality of first support structures (fins 34 between the two lowermost plates 32), and a plurality of second support structures (fins 34 between the two uppermost plates 32). In particular, Slaughter teaches that the heat exchanger is formed as a single unitary piece in order to avoid complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger (per Paragraphs 0005 & 0018).  A skilled artisan would have further recognized that forming the heat exchanger as a single unitary piece would eliminate the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by forming the heat exchanger as a single unitary piece, as taught by Slaughter, for the purpose of avoiding complex assembly of different parts thereby reducing the cost associated with the manufacture of the heat exchanger while at the same time eliminating the thermal resistance associated with the joints of different parts, ultimately enhancing heat transfer efficiency during operation of the heat exchanger.  

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Tamura (US 9,291,404).
Regarding Claim 5, Kolb as modified teaches the heat exchanger according to claim 3 but fails to teach wherein the length of said at least one support structure is between 3 to 7 times the width of said at least one support structure as to claim 5; and wherein said first length is between 1 to 2 times the width of said at least one support structure, and/or wherein said second length is between 3 to 4 times the width of said at least one support structure as to claim 7.
Tamura does however teach (Figures 2-3, 5 & 8) a heat exchanger (20) comprising a wall (21) and support structures (22) extending from the wall, wherein the support structures have a length (a) and a width (b). In particular, Tamura teaches that the relation between the length and the width is selected based on the desired balance between pressure loss and heat transfer coefficient (per Columns 3 & 4, lines 52-67 & 1-59, respectively). Therefore, the relation between the length and width of each of the support structure is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is the balancing between pressure loss and heat transfer coefficient. Therefore, since the general conditions of the claim, i.e. that the relation between the length and the width is selected based on the desired balance between pressure loss and heat transfer coefficient, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Kolb, by employing the length of said at least one support structure between 3 to 7 times the width of said at least one support structure as to claim 5; and by employing said first length between 1 to 2 times the width of said at least one support structure, and/or employing said second length between 3 to 4 times the width of said at least one support structure as to claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Dziubinschi (US 2016/0018167).
Regarding Claim 8, Kolb as modified teaches the heat exchanger according to claim 1 but teaches wherein at least one support structure in said plurality of support structures has a cross section which is rectangular shaped (as shown in Dewar’s Figures 2-3) rather than lens-shaped or elliptically shaped.
However, Dziubinschi teaches (Figures 9-10) a heat exchanger comprising wall portions (11 & 12) and a plurality of support structures (68) between the wall portions (as sown in Figure 10). In particular, Dziubinschi teaches wherein the support structures have a cross section which is elliptically shaped (as shown in Figures 9-10) for the purpose of allowing for the fluid flowing therethrough to be divided to each side of each of the reinforcing structures without undergoing a substantial pressure drop (per Paragraph 0031, last sentence), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by employing the at least one support structure in said plurality of support structures having a cross section which is elliptically shaped, as taught by Dziubinschi, for the purpose of allowing for the fluid flowing therethrough to be divided to each side of each of the reinforcing structures without undergoing a substantial pressure drop, ultimately enhancing heat transfer efficiency.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kolb in view of Dewar, and further in view of Wong (US 2016/0230595).
Regarding Claim 10, Kolb as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the first support structures in said plurality of first support structures is sized and dimensioned differently compared to the second support structures in said plurality of second support structures.
However, Wong teaches (Figure 4) a heat exchanger (64A) comprising walls (walls defining flow channels 100 and 104), support structures (102, 106) separating the walls (as shown in Figure 4), and flow channels (100 and 104, for fluids D and S, respectively) defined between the walls (as shown in Figure 4). In particular, Wong teaches that the support structures within each flow channel is tailored in terms of height, thickness, aspect ratio, shape, etc. based on the desired flow and heat transfer characteristics within the heat exchanger (per Paragraphs 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kolb, by sizing and dimensioning the first support structures in said plurality of first support structures differently compared to the second support structures in said plurality of second support structures, as taught by Wong, for the purpose of tailoring the respective flow channel based on the desired flow and heat transfer characteristics within the heat exchanger, ultimately enhancing heat transfer efficiency.  

Response to Arguments
Applicant’s arguments, filed 6/28/2022, have been fully considered and are persuasive.
Regarding the 112(b) rejection, applicant argues on pg. 9 that the amended claims correct the informalities. Examiner agrees, and accordingly, the 112(b) rejection is withdrawn.
Regarding the 103 rejection, Applicant argues on pgs. 10 – 15 that the amended claim limitations are not obvious in view of the cited references. Specifically, Applicant argues that the spiral pattern support structures arranged to have a higher density near the central axis is not taught by the references as applied in the last office action. Examiner agrees, however the argument is moot, as new grounds of rejection have been applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763